Citation Nr: 0103834	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  94-03 171
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disability, 
other than scoliosis, on the basis of aggravation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to October 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
a back condition on the basis that scoliosis was a congenital 
disease and no other back condition was found.  The veteran 
was not notified of the decision.  In November 1992, he 
requested that his claim be reviewed as to service connection 
for a back condition, scoliosis and residuals of a head 
injury.  The RO denied the claim in July 1993 and the veteran 
appealed.  

On appeal, the veteran testified at a personal hearing held 
at the Los Angeles, California, RO, in March 1994 before a 
Member of the Board.  In June 1994, the Board remanded the 
case for further development.  Following directed 
development, the case was returned to the Board.  However, 
while on appeal, the Member presiding at the March 1994 
Travel Board hearing had left the Board.  The law requires 
that the Board Member who conducts a hearing on appeal must 
participate in any decision made on that appeal.  See 
38 U.S.C.A. § 7102 (West 1991); 38 C.F.R. § 20.707 (2000).  
Therefore, the Board advised the veteran that he had the 
right to another hearing by another Member of the Board.  He 
responded that he wished to do so at the RO.  For that 
reason, the Board again remanded the case.  

In July 2000, the veteran testified at a personal hearing 
held at the RO before the undersigned Member of the Board.  
During the hearing, the veteran withdrew the issues of 
service connection for scoliosis and residuals of a head 
injury from further consideration.  As the Board has not yet 
rendered a final decision in regard to those issues, they are 
properly withdrawn and are not for adjudication by the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204 
(2000).  As clarified during the hearing, the issue currently 
before the Board is service connection for a back disability, 
other than scoliosis, on the basis of aggravation.  


REMAND

The veteran essentially contends that he has a back disorder 
that was permanently aggravated by injuries he sustained 
while on active duty.  In particular, he maintains he fell 
approximately eight feet when a roof he was on gave way under 
him.  

During the veteran's July 2000 Travel Board hearing, he 
testified he received treatment at the VA medical center in 
Long Beach from the time he was released from active duty in 
1983 until 1999.  Since then, he has been receiving treatment 
from a private physician.  However, on review of the claims 
file, it is noted that none of the veteran's VA treatment 
records subsequent to August 1997 are in the file.  Although 
during the hearing, the veteran requested that the record be 
kept open for fifteen days in order to obtain copies of those 
records, none were submitted.  Nonetheless, records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Likewise, none of 
the veteran's private treatment records are in the claims 
file either.  Under these circumstances, the Board finds that 
all outstanding medical treatment records should be obtained 
and associated with the record.  

The Board notes that the veteran underwent VA orthopedic 
examinations in December 1997 and April 1998 in order to 
determine if he had incurred additional disabilities as a 
result of injuries sustained while on active duty service.  
The examiners were requested to offer opinions as to the 
etiology of the veteran's back disorder and the current level 
of any additional disability, if any were found.  The reports 
of those examinations do not contain the requested opinions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As a 
result, the veteran was scheduled to undergo another 
examination in April 2000; however, he did not report at the 
appointed place and time.  In June 2000, he notified the VA 
that he was not aware of the rescheduled examination in time 
to attend because the examination notice had been sent to an 
old address.  He expressed his desire to be rescheduled for 
an examination.  On that point, the Board cautions the 
veteran that when given the opportunity to be reexamined by 
VA physicians, or by independent physicians at VA expense, he 
is to make himself available for such examination.  He is 
reminded that the VA will assist the veteran in furtherance 
of his claim; however, the duty to assist is not a one way 
street and that he bears some responsibility in this regard.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that there is much conflicting medical 
evidence in the veteran's file as to a diagnosis (es) of his 
back disorder(s), its (their) etiology, and whether it (they) 
is (are) related to his military service or, if pre-existing 
service, was (were) permanently aggravated therein.  Under 
the circumstances, the veteran should be afforded another VA 
examination, either at a VA medical facility or at an 
independent facility at VA expense, by an examiner who has 
had an opportunity to review all of the medical evidence of 
record, to include the veteran's service medical records, in 
order to obtain opinions as to the etiology of the veteran's 
back condition and, if pre-existing service, whether the 
condition was permanently aggravated by a disease or injury 
in service.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The Board finds that a remand for further development is now 
required. 

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file copies of all outstanding 
medical records from the VAMC in Long 
Beach, California, from August 1997 to 
the present time.  After obtaining 
appropriate authorization, as needed, the 
RO should also obtain and associate with 
the claims file copies of pertinent 
medical records from any other 
facility(ies) or source(s) identified by 
the veteran, to include any private 
health care providers.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
should be so notified.  The veteran is 
free to submit to the RO all medical and 
other records pertaining to the claimed 
disabilities under consideration, and the 
RO should afford the veteran an 
opportunity to do so before arranging to 
have him undergo VA examination.  

2.  After associating with the claims 
file all available records received as 
requested in paragraph 1, above, the 
veteran should be afforded an appropriate 
VA examination in order to determine the 
nature and etiology of any current 
chronic back disorder.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should reported in detail.  With respect 
to each disorder diagnosed, the physician 
should render an opinion, following the 
examination of the veteran and review of 
his pertinent medical history, to include 
his service medical records, as to the 
degree of likelihood that the disorder is 
in any way related to the veteran's 
active military service, to include the 
symptoms noted therein.  Further, if a 
back condition is found to have pre-
existed service, an opinion should be 
expressed as to the degree of likelihood 
that the disorder was in any way 
permanently aggravated by service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4  If none of the requested development 
provides evidence of a nexus between any 
current back disorder and the veteran's 
active military service, or evidence of 
permanent aggravation of a pre-existing 
back condition, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. §§ 3.304, 3.306, 
and 3.655, as appropriate.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If the benefits sought by the veteran 
continue to be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



